Citation Nr: 0947674	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  03-22 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1993 to February 1996, with prior active service 
totaling seventeen years, eight months, and twenty-four days.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the RO, 
which, in pertinent part, confirmed and continued the 
previously assigned rating for seborrheic dermatitis.  The 
Veteran was afforded a hearing before the Board sitting at 
the RO in November 2004.  A transcript of that proceeding is 
of record.  This matter was before the Board in June 2006 and 
September 2007 when it was remanded for further development.


FINDING OF FACT

Throughout the appeal period, the Veteran's seborrheic 
dermatitis has been shown to be manifested by slight 
exfoliation, exudation or itching on unexposed and small 
areas; it has been shown to affect less than 5 percent of the 
entire body and of exposed areas affected and it has required 
no more than topical therapy. 


CONCLUSION OF LAW

The criteria for a compensable rating for seborrheic 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Code (Code ) 7806 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004)..

Regarding the claim for an increased rating on a schedular 
basis, the VCAA requirement is generic notice, that is, the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).   Here, the Veteran was provided 
with VCAA notice in March 2003 and July 2006 letters from the 
RO that explained what the evidence needed to show to 
substantiate the claim.  These letters also explained that VA 
was responsible for obtaining relevant records from any 
federal agency, and would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The Veteran had ample time to respond 
to these letters or supplement the record.  Thereafter, the 
claim was readjudicated (curing any notice timing defect).  
See December 2008 Supplemental Statement of the Case (SSOC).  

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The RO 
arranged for the appropriate VA examinations in 2003, 2006 
and 2008.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  Evidentiary development 
is complete.  

VA's duties to notify and assist are met; accordingly, the 
Board will address the merits of the claim.

II.  Increased Rating for Seborrheic Dermatitis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The Court has held that "staged" ratings are appropriate for 
an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two evaluations apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service-connected skin disorder has been rated 
noncompensable under Code 7806.  38 C.F.R. § 4.118, Code 
7806.

Code 7806 provides ratings for dermatitis or eczema.  
Dermatitis or eczema is to be rated under either the criteria 
under Code 7806 or to be rated as disfigurement of the head, 
face, or neck (Code 7800) or scars (Codes 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant disability.

Code 7806 provides that dermatitis or eczema that involves 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and; no more than topical therapy 
is required during the past 12-month period, is rated 
noncompensably (0 percent) disabling.  Dermatitis or eczema 
that involves at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period, is rated 10 percent 
disabling.  Dermatitis or eczema that involves 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling. 
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

VA treatment records dated from 2002 reflect the Veteran's 
treatment for various skin conditions.  A December 2002 
treatment record noted itching on both lower legs for several 
years.  Ammonium lactate cream was used to control the 
symptoms.  The Veteran had not used the cream for three 
months and his itching returned.  Upon physical examination, 
his scalp was flaking and there was reddening of the lower 
legs and dry skin.  He was diagnosed with dermatitis on legs 
and seborrhea.  

A March 2003 VA examination noted a very mild seborrheic 
dermatitis on the scalp that was a part of generalized dry 
skin.  There was also a very slight suggestion of eczematous 
dermatitis of the scalp and face.  He also had dry skin on 
his calves.  The examiner noted that the eczematous 
dermatitis on the skin was so mild that it was hardly 
visible.  Upon physical examination, it was noted that the 
Veteran had very slight suggestion of a seborrheic dermatitis 
of the scalp that dropped down onto his nose and cheekbones.  
He had dryness of the skin on his lower extremities (very 
mild eczematous dermatitis of the calves of both legs, which 
occupied less than 10 percent of the body's surface.  The 
Veteran was diagnosed, in part, with generalized dry skin; 
very mild seborrheic dermatitis of the scalp; and very slight 
eczematous dermatitis of the calves of both legs.

A December 2003 VA treatment record diagnosed the Veteran 
with eczema and dry skin.  The Veteran used ointment.  A June 
2004 VA treatment record noted dry skin.  The Veteran was 
provided with Eucerin cream.  

In November 2004, the Veteran testified at a hearing that he 
had dry, scaly, itchy skin on his legs.  The Veteran also 
stated that he had dry, itchy skin on his head and face.  The 
Veteran also mentioned that he used lotion, which helped 
temporarily.  (See November 2004 Hearing Transcript, pp. 2-
6).

A December 2004 VA treatment record reflects the Veteran's 
complaints of itching all over.  Upon physical examination, 
the examiner noted erythematous skin under left arms.  There 
was no dryness noted.  There was some dryness of the scalp.  
The Veteran was diagnosed, in part, with cellulitis.  He was 
prescribed Selinum shampoo, hydroxizine for itching, and 
keflex for cellulitis.  He was also diagnosed with cellulitis 
and dry skin in July 2005.

An October 2006 VA examination report notes that the Veteran 
was an employee of the postal service as a clerk and had not 
missed any work due to his skin problems.  He reported a long 
history of seborrheic dermatitis mainly affecting his face 
and scalp.  The Veteran complained of dry skin of the legs 
and lower abdomen.  He also complained of intermittent minor 
scalp itching.  The VA examiner noted that the Veteran was to 
use Selenium shampoo (every other day), which would 
significantly help is seborrheic dermatitis.  The VA examiner 
noted that the skin condition was constant and unchanged for 
many years, but responded very well to medical treatment.  
Upon physical examination, there were skin flakes/dandruff in 
the hair and one small lesion.  There were no lesions of 
seborrheic dermatitis or eczematous dermatitis on the face.  
The face was well-hydrated.  There were a few pigmented 
lesions of seborrheic keratosis on the right side of the 
face.  There was hyperpigmentation, without specific lesions, 
on the abdomen.  There was generalized dry skin of the lower 
legs with no specific seborrheic dermatitis or eczematous 
dermatitis lesions.  The VA examiner noted that the condition 
required treatment, but was in no way disabling.  The VA 
examiner diagnosed the Veteran with seborrheic dermatitis of 
the scalp well-controlled with Selenium shampoo.  The Veteran 
was only able to demonstrated one small lesion that was 
itching on the scalp.  He was also diagnosed with generalized 
dry skin involving the lower abdomen and legs.  He stated 
that the condition required treatment, but was not disabling.

In a November 2006 addendum, the October 2006 VA examiner 
reviewed the claims file and reported that there was no 
change in his opinion.  He also stated that the dry skin on 
the legs was unrelated to the seborrheic dermatitis.  

A December 2006 addendum noted that the estimates for body 
area affected for the March 2003 examination was 50 percent 
of exposed area and less than 10 percent of total body area.  
There was less than 1 percent of the exposed and total body 
areas involved in the October 2006 VA examination.

VA treatment records dated from January 2007 to March 2008 
reflect a diagnosis of seborrheic dermatitis of the scalp and 
face and treatment for same.  An April 2007 VA treatment 
record noted that the Veteran had a rash on his face for 
about 3 to 4 months.  He also reported that sometimes he has 
a rash in his eyebrows and that his scalp gets scaly.  In a 
July 2007 treatment record, the Veteran reported that the 
nizoral was working well, along with the sulfur shampoo.  
Upon physical examination, there was no scaling of the face 
or scalp.  For his seborrhea, the Veteran was to use Selsun 
for his hair and nizoral cream for the face.

The Veteran was afforded another VA examination in April 2008 
for clarification of the vast discrepancy in the degree of 
skin involvement of the December 2006 addendum.  After review 
of the claims file, the VA examiner stated that he was not 
sure where the 50 percent number came from.  However, he did 
note that the Veteran had different types of skin conditions 
in various areas of the body and that it may have been an 
attempt to give a cumulative total.  The VA examiner stated 
that the Veteran had minimal seborrheic dermatitis of the 
face and scalp upon physical examination.  And that, the 
other dry areas did not constitute seborrheic dermatitis and 
were simply mild xerosis.  He further stated that as to 
varying levels of involvement, all forms of dermatitis and 
eczema wax and wane and varies with treatment and compliance.  
The Veteran was diagnosed with seborrheic dermatitis of the 
scalp and face with reports that Nizoral was working well 
along with sulfur shampoo.  There was no scaling of the face 
or scalp.

In an October 2008 VA examination, the Veteran reported that 
his skin rash was doing well.  Upon physical examination, the 
Veteran had no current flaking, scaling, or lesions on the 
face.  There was an area on the scalp where there was some 
whitish, flaky seborrheic dermatitis.  There were no other 
significant areas on the scalp.  The percent of exposed area 
involved was 2 percent of the scalp and that total body 
exposure was less than one percent.  He was diagnosed with 
seborrheic dermatitis, currently active primarily on the 
scalp with no activity on the body at that time.

The record does not show the Veteran's skin disorder warrants 
a compensable rating under the current criteria at any point 
during the appeal period.  See Hart, supra.  While the record 
shows the Veteran has used various topical corticosteroids, 
there is no evidence of the use of intermittent systemic 
therapy, such as with corticosteroids or other 
immunosuppressive drugs.  

There is also no competent medical evidence that seborrheic 
dermatitis has affected at least five percent of the entire 
body, or of exposed areas affected.  The Board is aware of 
the Court's decision in Ardison v. Brown, 6 Vet. App. 405, 
408 (1994), a case which, like this one, concerned the 
evaluation of a service-connected disorder which fluctuated 
in its degree of disability.  That is, a skin disorder that 
had "active and inactive stages" or was subject to 
remission and recurrence.  See also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) (holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed.").  Thus, the frequency, duration, and outbreaks 
of skin disease exacerbations must be addressed and the skin 
disorder should be considered, whenever possible, at a time 
when it is most disabling.  However, this must be compared 
with Voerth v West, 13 Vet. App. 117, 122 (1999), where 
another examination was held not to be required when the 
disability in question did not affect earning potential, and 
wherein the Court held that the Board did not err in not 
requiring an additional examination during a period of 
inflammation.

In the case at hand, on VA examination in October 2006, there 
was less than 1 percent of the exposed and total body areas 
involved.  The October 2008 VA examiner stated that the 
percent of exposed area involved was 2 percent of the scalp 
and that total body exposure was less than one percent.  
While a December 2006 addendum noted that the estimates for 
body area affected for the March 2003 examination were 50 
percent of exposed area and less than 10 percent of total 
body area, this finding was reviewed in April 2008.  After 
review of the claims file, the VA examiner stated that he was 
not sure where the 50 percent number came from; however, he 
did note that the Veteran had different types of skin 
conditions in various areas of the body and that it may have 
been an attempt to give a cumulative total.  Therefore, the 
50 percent number is not accurate for rating purposes.)  

Given that the Veteran has had several VA examinations at 
which the examiner rendered an opinion on his dermatitis, the 
requirements of Ardison, supra, have been met.  In addition, 
by the Veteran's own description his seborrheic dermatitis of 
the scalp well-controlled with Selenium shampoo.  Further, 
the Board notes that in a period of 6 years, the VA 
examinations and VA treatment records consistently reflect 
very minimal seborrheic dermatitis and that was well-
controlled with special shampoos and creams.  In fact, the 
October 2006 VA examiner stated that the skin condition was 
constant and unchanged for many years.  There is sufficient 
medical evidence documenting the level of severity of the 
condition during outbreaks, as described above.  None of this 
evidence shows that dermatitis has affected at least five 
percent of the body or five percent of exposed areas 
affected.  

Further, the Board has assessed the separate effects of the 
Veteran's service-connected (seborrheic dermatitis) and 
nonservice-connected disabilities (eczematous dermatitis of 
the calves of both legs, eczema, cellulitis, and xerosis), 
and whether, standing alone, his service-connected seborrheic 
dermatitis would warrant a compensable rating.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding 
that, when a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern  the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability).  The Veteran's nonservice-
connected disabilities include eczematous dermatitis of the 
calves of both legs, eczema, cellulitis, and xerosis.  In 
this case, there is medical evidence that separates the 
effects of the Veteran's service-connected seborrheic 
dermatitis.  In a November 2004 addendum, the VA examiner 
stated that eczematous dermatitis (itchy, dryness of the 
lower legs) was not related to the Veteran's service-
connected seborrheic dermatitis.  Service connection has 
never been established for eczematous dermatitis of the 
calves of both legs, eczema, cellulitis, and xerosis.  In 
sum, the Board has considered the various symptomatology of 
the service-connected and nonservice-connected skin 
disabilities; and, finds that, standing alone, the disability 
picture for the service-connected seborrheic dermatitis 
approximates a noncompensable rating under Code 7806.  

In order receive a 10 percent evaluation, the next highest 
available under Code 7806, the Veteran would have to have 5 
to 20 percent of his entire body or exposed areas affected or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12 month period.  The record 
does not indicate that the requirements of a 10 percent 
evaluation are met.

The Board has also considered whether rating under any of 
Codes 7800-7805 would be appropriate.  However, there is no 
evidence showing the seborrheic dermatitis has caused 
disfigurement of the head, face, or neck (Code 7800) or that 
there are scar residuals that would be compensable (Codes 
7801-7805).  There are no other alternative diagnostic codes 
under 38 C.F.R. § 4.118 that could apply to the Veteran's 
skin disorder.

Again, the Board finds that the Veteran's disability has been 
no more than 0 percent disabling since January 2002, a year 
prior to the receipt of the claim in January 2003 for a 
higher rating, so his rating cannot be "staged" because 
this represents his greatest level of functional impairment 
attributable to this condition since that date.  Hart, supra.  
After considering all the evidence of record, the Board finds 
that a compensable rating is not warranted, and that the 
claim must be denied.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent, or indeed any, hospitalization for his 
service-connected disabilities and that the manifestations of 
the disabilities are not in excess of those contemplated by 
the assigned rating.  In fact, Veteran works as a clerk at 
the postal office and has not missed any work due to his skin 
problems.  Further, the October 2006 VA examiner opined that 
the Veteran's skin condition was not disabling.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disabilities would be in 
excess of that contemplated by the assigned rating.  
Therefore, in absence of such factors, the Board determines 
that the criteria for submission for consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.


ORDER

An increased (compensable) rating for seborrheic dermatitis 
is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


